Outcome of the European Council on 29 and 30 October 2009 including the mandate and attributions of the President of the European Council and of the High Representative of the Union for the foreign and security policy/Vice-president of the Commission, as well as the structure of the new Commission (continuation of debate)
The next item is the continuation of the debate on the European Council report and on the Commission statement on the outcome of the European Council on 29 and 30 October 2009, including the mandate and attributions of the President of the European Council and of the High Representative of the Union for foreign and security policy/Vice-President of the Commission, as well as the structure of the new Commission.
(DE) Mr President, Commission, Madam President-in-Office of the Council, the speech by Mr Borghezio was typical - these eurosceptics cannot distinguish between the Council of Europe and the European Union - as the ruling on crucifixes was given by the European Court of Human Rights, which comes under the Council of Europe. This could not be done under the Charter of Fundamental Rights.
However, allow me to make a few comments on the current debate. I believe that the Swedish Presidency has brought the ratification process to a conclusion with great sensitivity and in a targeted manner, when, of course, this process still had to be completed by four countries within its period of office. I would like to express my gratitude for the fact that this process, which lasted nine years, has been steered home in this way. I believe that this will also give us the opportunity to put this into practice for the first time, because what happens in practice also determines constitutional reality. For that reason, it must be clear that the President of the European Council has only the legitimacy of the Heads of State or Government, and in any constitution, any operational president who is not answerable to Parliament is directly elected by the people. That must be the case for the President of the European Council, too. Only the President of the Commission has full legitimacy.
I would also like to draw attention, as Mr Barroso also mentioned in quoting Jean Monnet, to just how important the institutions are for our lasting existence. As far as the High Representative/Vice-President of the Commission is concerned, it must be clear that, when he takes office, he will immediately take on both roles. He cannot first take office as the High Representative on 1 December and then later as the Vice-President. He can only take office, as can the Vice-President, once he has been approved by the European Parliament. There should be no misunderstanding about this, because otherwise we will have legal problems.
I would also like to mention that the European Parliament will exercise its rights with regard to the External Action Service. We do not want the Treaty of Lisbon to be used to 'intergovernmentalise' Europe. That is not the spirit of the treaty. The External Action Service will play a decisive role in this regard. I would ask you to take seriously Parliament's position on this matter, which you are, of course, aware of, and not to make statements in this regard to the effect that we would destroy you because we have the power to do so.
Mr President, the entry into force of the Lisbon Treaty is indeed an historical event. We should applaud it. We should be happy about it. We should congratulate ourselves and certainly we should congratulate the Swedish Presidency for the fact that they achieved this result.
A treaty, however, is not enough. Even the most perfect treaty could not, by itself, solve many of the problems. We need inspired and competent people to enhance it. In the case of the Lisbon Treaty, this is even more important since this treaty is the result of endless compromises, long discussions and long debates. Therefore, unavoidably, it has a lot of ambiguities and gaps.
It is for the future top decision makers to clarify things, to fine-tune the rules, to shape the institutions, to give the right interpretation to all provisions of the treaty and to detail the job description. The coming mandate, the coming legislature, will be crucial for the European Union architecture of the future. If we want this architecture to be viable, it must be a synthesis of all the historical experiences, cultural sensitivities and political traditions of all European regions and all European citizens.
Therefore, we need the team formed by the first three functions in the European Union - the President of the Council, the President of the Commission and the High Representative - to include all political sensitivities, all regions, and all geopolitical, cultural and geographical regions of Europe. I believe that this will be achieved and I believe that, if this is achieved, it will be good for the viability of the architecture and the effectiveness of the institution, but also for the credibility of the Union in the eyes of all our citizens.
(FI) Mr President, permit me to thank the media for once. Without a free and vigilant media, the public would be completely unaware of the choice of EU leaders. Fortunately, however, we do have the media, which reports on the lobbying process and has presented the unlikely and likely candidates both for the post of EU President and High Representative. Even in this debate, in fact, there has been rather little talk of names, and only a few have been mentioned. All the same, we try to guide others outside the EU on the importance of democratic elections.
A while ago, I had an opportunity to visit Turkey, and when we were talking about the choices to be made in the wake of the Treaty of Lisbon, a member of the Turkish Parliament there asked when the choices would be made, and the European Union delegation replied that it had no idea who the candidates were or when the choice would be made, as everything was taking place behind closed doors. The EU has much scope for improvement here, to enable us to act more transparently in such matters.
Mr President, I would like to comment on the informal discussions which we all know dominated the last European Council. I refer, of course, to the selection of the next President of the Council and the role he will take.
I believe that the President should be the servant of the Council - a chairman rather than a chief executive. It is therefore important that the President is both collegiate and someone the people trust, and, with that in mind, the worst possible candidate on both scores would be one Tony Blair. I share Chancellor Merkel's dread of having to listen to Mr Flash for the next five years as his motorcade sweeps around the world.
The issue of trust is also important and on too many occasions, Mr Blair has shown himself to be completely untrustworthy. He is unfit for public office and I urge the Council not to appoint him.
(NL) Mr President, I read with great interest the Swedish Presidency's document on the European External Action Service. Yet my scepticism about this project is undiminished. At all events, I think it sensible of the Swedish Presidency to allow additional time for seeking the right candidates for the new posts, as the High Representative needs to be of the kind of outstanding calibre rare in Europe.
Mr President, I am still very concerned about the impact of these new posts on the interinstitutional balance. My fellow Members cannot fail to share my opinion. Unlike them, I am pleased that the external service is to remain outside the Commission. Foreign policy is primarily a task for the Member States and, should it be Europeanised all the same, I would prefer the climate of the Council to that of the Commission. This is exactly what is happening now, despite all our well-intentioned resolutions.
(NL) Mr President, this haggling about the appointment of the President of the European Council is far from edifying. For example, in Belgium, we are currently seeing the candidacy of our Prime Minister, Herman Van Rompuy, being supported with arguments along the lines of 'he is unobtrusive, he has relatively few enemies, he is good at reaching compromises'. The underlying reasoning is that anyone who can govern an artificial country such as Belgium can do likewise in Europe.
Yet it is not in the interests of anyone in Europe for the European Union to evolve into a larger version of Belgium. Besides, Herman Van Rompuy does not actually govern as prime minister. The Belgian model can no longer be governed, which means that Mr Van Rompuy is more a kind of caretaker of the status quo and, in effect, merely takes care of day-to-day business.
We do not need a colourless, flavourless, odourless figure who dances to the tune of the European Commission. What we need is a powerful mouthpiece for the Member States, and also for the citizens, who, unfortunately, are not taken into account in all this.
(DE) Mr President, ladies and gentlemen, twenty years ago, we peacefully ended the violent division of Europe into freedom and dictatorship. The European Union is the political project that made the reunification of our continent possible. The European Union is the political project that sets itself the goal of extending the zone of peace, freedom, democracy and stability in Europe. We are responsible for strengthening the community of values and the community based on law. We must do everything we can, starting right here and now, to ensure that the joy over what has been achieved will give us the strength and determination to make sure than no new walls or barbed-wire fences are constructed between the people of our continent and the rest of the world.
The Treaty of Lisbon is the greatest advance for democracy since the first direct election thirty years ago and it gives the European Union, the institutions, the opportunity and the ability to become the voice of the continent. However, we must seize this opportunity! We must have the political will to transpose and implement the treaty. If we have this political will, then it also means that we need to stop always looking only for the lowest common denominator. Any form of opt-out weakens the Community. We will only have put a stop to the crises once unemployment falls consistently and we once again have sustainable growth without having to inject billions that cause our public deficits to soar.
My last point is also clear: European thinking is about meeting each other half way and seeking out the best solutions. The discussions about appointments over the last few days lead me to fear that we are not looking for the best, European solutions, but for the easiest solutions for the Member States and the political parties. That is the wrong response to the developments of the last few years and to the Treaty of Lisbon.
(ES) Mr President, I would like to make two comments, each regarding aspects of the conclusions of the European Council from the perspective of the chair of the Committee on Civil Liberties, Justice and Home Affairs and, therefore, involving the area of freedom, security and justice.
The first is on immigration: I welcome the fact that immigration occupied a significant place in the conclusions of the Council and I think it important that immigration policy is going to be, for the first time, a Community policy and that it is going to be the subject, during the Spanish Presidency, of an initial assessment that will involve the role of the European Parliament and of the national parliaments. At the same time, however, since there was a reference to solidarity in aspects of the management of immigrant movements, I regret the fact that this was not done under the binding solidarity clause, with its financial implications.
The second has to do with the institutional dimension of the area of freedom, security and justice, because this is going to entail a 'before' and an 'after' in the activities of this Parliament. Finally, there is to be a Community policy; at last, the European Parliament will be taking the decisions on it.
European citizens are entitled to hope for much from the conclusions of the European Council that will mark the end of the Swedish Presidency on 10 December, with the area of freedom, security and justice at last being enshrined as a major sphere of action that is genuinely European, and genuinely humanitarian, through the adoption of the Stockholm Programme, to which the Committee on Civil Liberties, Justice and Home Affairs is making a decisive contribution through the report that will be adopted this week.
Mr President, it is great that we can now close the final chapter on the saga of the treaty. However, I regret that we had to pay the price of extending to the Czechs the extremely poor precedent of the British protocol on the Charter.
The press is reporting the protocol as being an opt-out from the Charter. I would be grateful if the Presidency, in concluding the debate, could confirm that this is far from the position and that the Charter will still be binding upon the Czechs and their President sitting in his castle.
The import of the protocol is to constrain the practice of the courts in deploying the Charter during their domestic litigation, which is something far inferior and peripheral - and, at the end of the saga, negligible.
(PL) Mr President, in spite of the grand declarations that the Lisbon Treaty would improve the function of the European Union, it turns out that it has opened a Pandora's box. Its provisions are not precise, and not only are they causing controversy, but they are already causing a division among the EU's leaders.
The treaty does not specify the prerogatives of the future President of the European Council, nor does it specify a democratic procedure for election to this position, and the President's real standing will be dependent on strength of personality and previously held function. It is also difficult to see whether the classic model of national presidencies, which set the tone of EU policy, will be retained. Things look similar with regard to the European Union Minister for foreign affairs.
The majority of Europe's citizens are waiting for an answer to the question as to whether we are moving towards the establishment of a strong European federal state at the cost of the sovereignty of nations and if, in the future, a strong Council President will not want to revert to the antidemocratic traditions of 20th century Europe.
(IT) Mr President, ladies and gentlemen, many thanks also to the Swedish Presidency for the crucial results obtained during this six-month period. At the same time, however, allow me to offer you - I am addressing the Swedish Presidency here - a gift: the gift is this blank sheet of paper, which you can use over the next few days as an extraordinary instrument for overcoming the difficulties that exist in identifying the candidates for the post of President of the European Council and of High Representative of the Union for foreign policy.
In fact, if you convince the Heads of State or Government to write on this sheet not the string of names appearing in the newspapers and on the television, but the idea that they have of European Union foreign policy, then we will have made a major step forward, because if they make it clear to us whether they believe, for example, in greater coordination, or in a genuine foreign policy, it will be easy then to put a face and a name to the person who will have to represent us in the world. This is the real transparency that we need: to understand what our idea of Europe and of European Union foreign policy is, what we are most attached to.
It is therefore crucial that the people chosen are those who embody the spirit and the values of the European project, someone who can guarantee Europe a leading role in international relations, who, to be effective, must reaffirm the ideals characteristic of its founding fathers, the only true unifying and thus explosive element on the world stage. The European Union is not a monolithic bloc but the product of the actions of men and women and, as such, it must keep up with the times to stay alive. Europe, in short, must start afresh on the basis of the values on which it was created, the fine results that we have achieved thus far, and, believe me, a good dose of realism too.
(IT) Mr President, ladies and gentlemen, I too wish to thank the Swedish Presidency for the work it has done and for having succeeded in putting in place the conditions for the final ratification of the Treaty of Lisbon. We sorely need the new treaty because it offers us the possibility of strengthening, of extending powers, for example, the powers of this Parliament, and of two new figures, who can represent political and institutional union. We therefore hope that the Council will be able to interpret the requests of the great European political families wisely, so that at the next meeting, an authoritative and strongly supported decision can be taken on the appointment of the persons called upon to occupy the new institutional positions envisaged by the treaty.
What do we need? We need a President of the Council who is capable of guaranteeing consistency and continuity. We need a High Representative who, on the strength of his or her experience and authority, is capable of guaranteeing Europe a leading role in a multipolar world, and who, at the same time, will act as a link between the intergovernmental and the Community dimension of the Union. And then we also need a college of commissioners that is strong, united and balanced in terms of politics, geography and gender. It is particularly significant that this is happening 20 years after the fall of the Wall, the wall that divided Europe, and all this can rekindle hope in a united, strong Europe that will continue to drive the demands for solidarity and justice.
(FR) Mr President, Madam President-in-Office of the Council, ladies and gentlemen, first of all, I should like to offer my thanks and congratulations to the Swedish Presidency for the truly remarkable work it is doing.
However, I should like to take advantage of this speech to address President Barroso through a third party: Mrs Malmström will therefore certainly pass on to him the comments that I have to make, following, moreover, his speech in response to Mr Verhofstadt.
We all want an effective and credible Commission, one that makes full use of its power of initiative and that is not scared to practise the Community method. However, if we want that Commission - and I understood that Mr Barroso wanted it too - then I believe that it must structure its action around competences organised within four or five pillars, each pillar being placed under the political responsibility of a vice-president invested with the authority and the ability - and with the power too - to ensure the consistency of the entire policy within his or her pillar.
The current division of the Commission's competences - and I am well placed to speak about this, since I was, after all, a commissioner for five years - undermines the Community method, handicaps the power of initiative and harms your institution. Please tell Mr Barroso this, on my behalf.
That it was difficult immediately to reorganise the structure of competences inherited from what were, at times, odd, if not opportunistic, arrangements of the past is understandable, but I would not understand it if the current president failed to establish the order that a new ambition for this institution deserves.
(FR) Mr President, thanks to the tenacity of the Swedish Presidency, which I too thank, we have the Treaty of Lisbon. However, a treaty such as this is not a project, but a tool, a toolbox to serve the European project, and it is therefore up to the men and women who manage the institutions - the Commission, its president, the Council - and to us here to make good use of these tools in the future, at the end of a transition period that has been long, too long.
For we are now better equipped to take up three major challenges in the face of which, ladies and gentlemen, we will together be playing not only for the credibility of the European Union, but also, to repeat the word used by Mr Havel just now, for its sovereignty.
The first challenge is that of the crisis, and we must not - we cannot - come out of it as we went into it, as if nothing had happened. There are lessons to be learnt in our dialogue with the United States, in particular, regarding governance, regarding solidarity, regarding transparency and regulation of the global economy, and for we Europeans there are lessons to be learnt as regards the safeguarding - I use that word deliberately - the consolidation of the internal market, in the 'reconciliation of the market and society', to repeat a word that I have adopted as my own, used by Mario Monti, to whom President Barroso has moreover usefully entrusted a task on this issue.
The second challenge is that of green growth. In Kyoto, we took the lead on this issue, thanks to the European Commission. We must maintain this position by ensuring, of course, that our partners, the other large countries, the large regions, adopt a reciprocal attitude.
And then, the third challenge is for us to be at the table, not 'behind the table', but 'at the table', of those who are going to decide on the world order - or disorder - over the next 20 years. This is not easy when we number 27 nations, but it is crucial all the same, unless we do not mind - which I personally do - being subcontractors or being under the influence of the other countries.
This is why we have a great deal of confidence in the future work of the High Representative, whose job it will be to create a real common diplomatic and strategic culture. Mr President, Madam President-in-Office of the Council, the sooner we are ready, the better it will be for European citizens. That is why we eagerly and confidently await the decisions that you will take.
(HU) I would like to make an exception and not talk about the Treaty of Lisbon. Rather, I would like to say on the outcome of the European Council regarding the economic, financial and social chapter that we are, in one respect, delighted to see that the signs of financial stabilisation feature in this document too. This is how we see the situation ourselves, but in the meantime, it is also clear that people's reserves are dwindling in Europe.
Companies are finding it difficult to obtain financial assistance and bank loans, while unemployment is on the rise. This is also mentioned in this document. I think it is important to emphasise that economic growth cannot be sustainable nor can we talk about Europe emerging from the crisis stronger than it was until we can clearly guarantee that the current level of social cohesion is not only maintained but strengthened and until we can increase employment and prevent social exclusion.
The methods we have for coordinating social policy, based on an open approach, are fairly ineffective. We must improve our coordination methods. In fact, we need more effective tools. Social cohesion and the achievements of a social Europe are those factors which people consider the most important. It is our shared responsibility to highlight this fact.
(SV) Mr President, politics and psychology go together and right now, many people are trying to talk down expectations ahead of the Kyoto negotiations in Copenhagen in a few weeks' time. Precisely the same thing happened when we negotiated the climate targets. The climate targets that we proposed and worked for in this Parliament had been declared dead and buried not once, but perhaps ten times, by the time we obtained the final decision.
It is exactly the same with the climate package. It has been declared dead and buried by those who, in fact, are opposed to the climate targets. I would therefore call on the Swedish Presidency to continue its good work in the negotiations and its constructive line, because if we do not aim for a fully binding agreement in Copenhagen, we will not achieve it. However, the two degree target is extremely important and therefore we must now push forward with full commitment. Seneca once observed that humanity can be divided into two groups: those who go on ahead and do something and those who walk behind and criticise.
(EL) Mr President, I have noted exactly what the Presidency said about the economic crisis, but it is clear that, with the exception of one country, none of the others can apply the Stability Pact. Moreover, the economic crisis should not ultimately turn into a crisis of values and principles.
On the question of climate change, the Presidency did precisely the right thing. However, it needs to persuade not only the developing countries, but also the United States of America, if the situation is to change. It must take a real initiative in Copenhagen.
On the third issue, the Treaty of Lisbon, we are satisfied. Nine years after the crisis with the Treaty of Nice and the inability to find a response to the institutional question, we have before us a treaty about which several sides pestered us before signing. It is not only the institution and the treaty that are important. The people who apply it are also important and, in this sense, the Presidency is also responsible, at European Commission level, for ensuring that the people responsible - mainly the Minister of Foreign Affairs - express all the interests of a well constructed Union.
On the other hand, at Council level, and I refer in particular to the question of the President of the Council, this is a matter which many of us did not accept. As a member of the European Convention, I personally know that many of us would have preferred the position of President of the Council to be filled by the President of the Commission, which has also happened in the past because, in essence, the role of President of the Commission is to coordinate with the Council and to avoid disruptive clashes.
I trust that both the Presidency of the European Commission and, more importantly, the Presidency of the Council, will make appropriate recommendations to the Member States, so that the way in which both institutions operate is such that it does not differ from the Community modus operandi and the excellent past we have in Europe which has secured us so many years of prosperity.
(ES) Mr President, I think that the agreement on the Czech problem was a reasonable solution; it was not perfect, but it was the best solution, and was necessary for such a serious problem.
I think that 2010 may be a great year for Europe. It has a new College of Commissioners, a new organisational structure guiding the European Union, and a new legal status: the European Union is now a single entity, called 'the European Union', with its own legal personality, and not a sum of different nations. Now we have, as has been said, the opportunity to act, and we need the will to act. I believe that Europe needs to overcome the very serious nationalistic tendencies that are preventing progress being made.
We ought to reflect on how much we would have advanced, ten years ago, towards the European Union with the euro if we had not given up the franc, the mark, the peseta, and so on. We need to recreate something of this approach within the European spirit, as Mr Barroso was saying.
I would like to mention two things that I consider to be essential. One is an urgent matter: the College of Commissioners must be approved in December in Strasbourg. I think that it is very important that the next Presidency, in January, should take up its mandate with this new path - with a new College of Commissioners - already in place at the end of this year.
Secondly, I want to reinstate the reason underlying the European Union - what the European Union is striving to achieve. I think that at the world's major forums of debate, very important decisions are at stake and that Europe must speak with a single voice, and with a strong voice, to advocate the special features of our project: a social model and a new legal, economic and political structure for a world in which the state plays a more significant role and in which there is a better market. Europe needs a louder voice that is more united and stronger.
(SV) Mr President, the Swedish Presidency is to be congratulated. That stubborn man in Prague has finally signed and we have now reached the end of the journey at last. Hopefully, it will not be institutional issues that take up our time over the next decade, even though Václav Havel, being a true European hero, was prepared to take further steps right away. The fact that the Czech Republic was granted exemption from the Charter of Fundamental Rights is disappointing, in my opinion. As Mr Duff pointed out, it is quite enough that Poland and the United Kingdom have opt-outs.
A global agreement must be reached in Copenhagen in which the wealthy nations of the world take a greater share of the responsibility. The poor nations of the world are not responsible for the warming of the planet. At the same time, of course, the growing economies must do their bit. Finally, Minister, the process ahead of the summit next week, when a president and a foreign minister are to be appointed, should have been carried out with greater transparency. The current secretiveness is embarrassing for a democratic Europe and I believe that I am not the only one to hold that opinion.
Mr President, I would like to make three observations. With the Lisbon Treaty in force, the EU needs, more than ever, efficient common foreign security and energy policies which are based on solidarity. Only such policies can prevent Schröder-Putin deals from ever being repeated.
Secondly, we need to realise how important it is in the new situation to have a continuously strong Commission that can take responsibility for the implementation of the Lisbon Treaty.
Thirdly, regarding the new top posts, we first of all need courage to advance and to support not portfolios but personalities, personalities that have long-term vision and commitment to the continuity of European values.
So, in order to address enormous new challenges, the EU once again needs two European statesmen in the Adenauer, Schuman or De Gasperi mould. We should look for them without prejudice. These statesmen can also be found in the new Member States, which certainly should be represented in the future troika. Václav Havel told us today that Europe is a homeland of our homelands. Based upon this understanding, I think we can succeed in the implementation of the Lisbon Treaty.
(LV) I would like to say what a pleasure it is that the Treaty of Lisbon is finally to enter into force, and to talk about who ought to be the President of Europe. Presiding over the European Council does not mean presiding in Europe, but rather being together with the European Union Member States, the Member States' leaders, and supporting and encouraging them to reinforce the European Union's role among tomorrow's leading global states. I would like to say that Mrs Vaira Vīķe-Freiberga, Latvia's former president, has all the personal leadership qualities and political leadership experience to make her a successful president of the European Council. Her fate symbolises the history of our divided continent - a refugee after the Second World War, she returned to Latvia; as soon as our country was free again, she returned to become its president. During the eight years of her presidency, Latvia became a Member State of the European Union and of NATO. Vaira Vīķe-Freiberga is a staunch European citizen. She is a highly educated and powerful figure who thoroughly understands the challenges of Europe's future. She will definitely also be able to take unpopular decisions, should that be necessary.
(HU) Madam President, as a representative of the first Member State to ratify the Treaty of Lisbon, I would like to congratulate the Swedish Presidency on Hungary's behalf. An excellent job has been done. We have seen a Czech in this House who is a friend of Europe, Mr Havel, while Czech President Klaus has caused a rather great deal of concern and has not shown himself to be a friend of Europe.
We must finalise as quickly as possible the entry into force of the Treaty of Lisbon, the appointment of the new Commission and the establishment of the relevant structures so that we can focus on the real work.
I regard it as very important that the Treaty of Lisbon is the first to feature the rights of persons belonging to minorities. I urge Mrs Wallström, who is a great champion of minorities, to mention to President Barroso to keep his promise that the prospective commissioner for fundamental rights will deal with minorities' rights, including those of indigenous minorities, such as the Sami, and those of immigrant minorities and the Roma.
Madam President, in Ireland, they are asking us whether there is great excitement now that the Lisbon Treaty has been ratified. In truth, I tell them there is not because it took so long and the birth and delivery were so difficult. There is relief and some pleasure but a realisation, as there is in this debate, that the real work begins now and that it is a tough job to appoint the right people. It is not about jobs for the boys and girls, but about appointing the right people for all of those very important positions that have been created. I am sorry that it is taking extra time to do that because it does delay the final formation of all the institutions - and we have a lot of work to do - but perhaps it is better that we have that slight delay and get the right people in place.
The top jobs, as we have described them, are important, and they will require people with commitment, dedication and a desire to improve the European Union, not just to be in a job.
Lastly, on strong institutions, Mr Barroso is absolutely right. You need to hear what we are saying in this Parliament. Listen carefully. We are the closest to our electorate. We are directly elected.
(RO) I very strongly appreciate what has been said by Mr Reinfeldt and I welcome, in particular, the fact that the European Union reached a common position for the Copenhagen conference at the European Council in October.
The European Union has already adopted, off its own bat, robust measures for combating climate change, making progress towards cutting greenhouse gas emissions. However, it is obvious that the European Union's solo effort cannot guarantee absolute success at the international negotiations.
I believe that it is extremely important for the European Union to make the transition to a reduction target of more than 20% only while retaining certain conditions, without which we consider that the EU's effort would be excessive.
The conditions ought to relate, in particular, to the mandatory legal nature of the future agreement. In addition, specific targets for cutting emissions should be adopted by the developed countries on a par with those adopted by the EU, along with the corresponding contributions from the developing countries.
(FI) Madam President, we have a very interesting arrangement in this House at the moment, which is that all three institutions are being represented by a woman: Mrs Malmström for Sweden, the country to hold the Presidency, Mrs Wallström for the Commission, and you, Madam President, for Parliament. I would like to see us have leading women in top posts regularly in the future, and a lot more than now. I know that Mrs Wallström and Mrs Wallis, Vice-President of the European Parliament, put forward an interesting initiative and included us other leading women in Parliament and the Commission in the process.
We wrote to the Commission's President, Mr Barroso, saying that we wanted to see changes and that we wanted to see a fairer balance of women and men in the Commission and other top positions. I would hope that we can now seize the opportunity, because, although the President of the European Commission supports our ideas fully, the Heads of State or Government are, unfortunately, not doing anything to take responsibility for this woeful situation. We cannot allow the Union to be represented continually only by the faces of men.
(SK) I would like to begin by expressing my support for President Klaus and the position of the Czech Republic. I imagine that, just as Germany had to listen to the decision of the Constitutional Court, Mr Klaus also had to wait for the decision of the Constitutional Court.
As far as his approach is concerned, I consider his actions to be the responsible actions of a statesman who, as long as he felt a measure of legal uncertainty, waited for the opinion of the relevant institution, which was the court.
I would also like to point out that the Lisbon Treaty is entering into force at a time of economic crisis in Europe. The current decisions of the governments that have taken steps to overcome the economic crisis were not effective, were not efficient and from this perspective, I think that we must proceed in future in a more coordinated way and not take ad hoc decisions which fail to produce a sufficient effect in terms of supporting employment and economic development.
I therefore believe that when appointing the new Commission, we must ensure that it is staffed by experts and professionals.
(HU) I firmly believe that the Treaty of Lisbon will undoubtedly enable Europe to function on a more secure basis and in a more logical manner, with a stronger focus on the problems affecting citizens' daily lives.
However, we must also ask what price we have paid to achieve this. The price we have paid was actually that we have undermined our values and let pragmatism triumph over values. You know what I am referring to here. The European Union granted the Czech president his absurd request, not to mention that he said that a Czech opt-out was needed due to the Beneš Decrees. Let me remind you that under the Beneš Decrees, many millions of Hungarians and Germans were disenfranchised and deported. In my view, what the European Union did is unacceptable from a legal, political and moral perspective.
We have criticised the Czech constitutional system from a legal perspective, we have monitored the view of the Czech Parliament and we are including the document politically in any future accession, having possibly penalised a country which has nothing to do with this, Croatia. From a moral standpoint, it is unacceptable to give an opt-out on such an issue.
(RO) I welcome the European Council's adoption of the strategy on the Baltic Sea region. This is a model which the European Union must also apply to the Danube region, thereby contributing to the economic development, as well as the economic and social cohesion, of this region and, last but not least, to the European Union's competitiveness.
The European Union will attend the Copenhagen conference as the leader in the battle against climate change. The European Union has already assumed unilaterally the '20-20-20' objective. The energy and climate change package is part of Community legislation and is in the process of implementation.
I urge the European Union to establish quickly an effective, innovative framework for financing the eco-efficient economy.
In addition, the European Union must also focus on financing the appropriate measures for adapting to climate change.
Last but not least, the European Union must be able to generate investment in industry and public services in order to safeguard jobs.
(HU) Madam President, Mrs Malmström and Mrs Wallström, two decades have elapsed since the Iron Curtain was torn down. While, in some new Member States, the change of regime has taken place within the legal framework and state structure, the past is still present in political attitudes and in the authorities' reactions in tense situations. Let us just reflect on the events which took place in Budapest in autumn 2006, where those whose most fundamental freedoms and human rights were trampled underfoot at that time have still not received truth and justice to this day, not to mention those belonging to national minorities in new Member States who, even now, encounter the bitter experience of discrimination, affecting their rights and opportunities.
Precisely because of the provisions contained in the Treaty of Lisbon, the European Commission must be prepared to ensure that when the portfolios are created, appropriate emphasis is placed on the issues of human rights and freedoms inside the European Union. At the same time, the remit of this portfolio must extend to protecting the rights of traditional national minorities and linguistic minorities as well, as we feel that there is still a great deal to be done in this area. Whether we like it or not, unsolved problems affecting these indigenous communities are present within the European Union. The European Union must deal with them and it is its duty to help citizens fighting to exercise their rights.
(PL) Madam President, adoption of the long-awaited Lisbon Treaty is now behind us. It will surely lead to a strengthening and improvement of the European Union in the future.
For today, introduction of the treaty requires a number of decisions concerning authority, personnel and, above all, establishment of a formula for cooperation between the new leaders - the leaders who have to make the new vision of Europe a reality. Matters connected with the treaty must not prevent us from seeing problems of immediate importance, that is, the active fight against the economic crisis, measures to tackle the rise in unemployment and organising the supervision of financial institutions.
An understanding in Copenhagen is important and necessary, but a time of crisis is not a good moment to make decisions about how much will be allocated to this objective by which countries and international organisations, and what commitments they will make. The most important task today for the EU and its Member States is to resolve economic and social problems.
Madam President, it is a great honour for me, like my colleague, Mrs McGuinness, to be here today on the 20th anniversary of the fall of the Wall and on the eve of the Lisbon Treaty coming into being. This is a privilege, especially as Ireland voted by 67% in favour of the Lisbon Treaty, which was a reflection of the endorsement of the work of the European Union over many years.
In years to come, people will also look at the dismantling of the USSR and see that civil wars were not widespread as a result, as happened in so many countries, my own country included, when peace and freedom came to the country but led to civil war.
Historians will point to the role of the European Union in offering support and guidance and comfort to these countries so that civil war did not follow on a widespread basis.
Finally, there has been much talk about the names of people to fill the functions of President and High Representative. I think we should also look at the title. If the President is not a President per se, then say he is a Chairman; why not call him a Chairman? Having three Presidents is confusing for the public.
Madam President, I would like to say first of all how pleased I was to attend the Development Days in Stockholm and to congratulate the Presidency on the way those days were organised.
I took part in a debate recently on the Irish public service radio, RTÉ, with a woman who was very concerned that we were cutting health spending and not doing enough to cut back on development aid spending. I had to explain that it was not a matter of either/or but that it was a matter of both. We can do both. I would urge, given that we are concentrating so much on the need for recovery in Europe and the need to deal with the crisis we find ourselves in - which, of course, must be at the top of our domestic agenda - that we do not lose sight of the fact that 11 million children are dying each year in the developing world, five million of them because they do not have medicines we have had for 30 years.
So please keep that at the top of the agenda and make sure, when we appoint the new person in charge of external relations, that dealing with this issue remains one of our key objectives. Well done on what you have done so far.
(IT) Madam President, ladies and gentlemen, it is only right that the Treaty of Lisbon and the appointment of the members of the Council should come 20 years after the fall of the Wall. The fall of the Wall marked the start of the real Europe. Twenty years ago, a wall came tumbling down, a wall of concrete but one full of prejudices, tyranny and hunger for so many citizens of the East, and today we should stop celebrating the fall of the Wall and ask ourselves instead what we should do now that it has gone. In fact, other walls have gone up in the meantime: the wall between countries of the North and the South of the planet; between richer and poorer countries; between countries that produce goods and countries that produce ideas. These walls are much higher and much more difficult to bring down; they may cause major problems for humankind as a whole, as well as wars.
For this reason, the European Council candidates, who will have to be nominated after Lisbon, must not be nominated by a small few behind closed doors. Those who want to make a contribution and who want to stand as candidates must make the European Parliament and Europe as a whole aware of what they intend to do and what they are able to do. If we knock down that 'nomination' wall, whereby the future candidates are selected on the basis of balances among nations and not of their personal qualities, then we will have finally built the nation of Europe.
Madam President, the British opposition leader has announced an intention to renegotiate parts of the Lisbon Treaty. That would, of course, require the consent of all 27 countries. He has also announced the introduction of a Sovereignty Bill, which would force a referendum in the event of further treaties. This, of course, could easily be repealed by subsequent governments.
Would the Council and Commission agree that the Conservative leader's plans are just hot air? His party must decide either to accept the Lisbon Treaty or, in my opinion better still, take the United Kingdom completely out of the European Union.
Madam President, ladies and gentlemen, we have just had a very interesting debate, and I thank you for your comments.
The Swedish Presidency shares your joy at seeing the Treaty of Lisbon finally ratified in the 27 countries. This will give us a more effective, more democratic Europe, and a stronger role on the international stage. I am delighted about that.
I also agree with those who said that, although it was perhaps a coincidence, President Klaus chose a very good week to sign the treaty: the same week that we are celebrating the fall of the Berlin Wall, the end of the communist dictatorship, the start of European unity and, finally, the victory of Robert Schuman's ideas over those of Joseph Stalin.
(Applause)
Speaking of the Czech Republic, I would like to respond to the question from Mr Duff by saying that what the Czechs have received is not a total opt-out from the Charter of Fundamental Rights. Protocol 30 does not suspend the mandatory nature of the Charter in respect of the UK, Poland or the Czech Republic. It merely limits the way the Court can use it and, ultimately, it will be up to the Commission and the Court to interpret it whenever a conflict might arise.
As the Prime Minister said before leaving, the consultation with his 26 colleagues is now ongoing. It is difficult, but it is his goal. He has already invited them to a working dinner next Thursday.
It is too premature to speculate about the names yet. I also read the papers. I have heard names that you do not want to see; I have heard names that you would like to see. I thought I spotted one or two applications for the job here from Parliament also. You are welcome to send your applications to the Presidency - we will look into them. There is still a week left before Thursday. And, of course, we hear your concerns about regional balance, gender equality - something that I myself think is extremely important. We should be able to show to European citizens that Europe is not only run by men. But there are, as the Prime Minister said, only two posts to be created. All those requirements are very difficult to meet, but we will do our best and have listened to your advice.
When it comes to the High Representative, he or she will provide and finalise the framework that we just adopted on the European External Action Service. He or she will do that, together with Parliament, before presenting it to the Council no later than April next year.
As has been said many times, the High Representative will also be subject to questions and hearings here in Parliament and thereby be able to discuss and develop his or her views on foreign policy.
On the economy, I wanted to say to Marita Ulvskog, who is perhaps not here at present, that the Swedish Presidency is not at all giving up its ambitions on exit strategies. On the contrary, it is extremely important that we stick to the ambition of - not now, but in a little while - two exit strategies. Because if we do not, if we allow our economies to increase budget deficits, that will hurt the most vulnerable people in society, and we do not want to do that.
We do see light at the end of the tunnel. There is economic recovery on the way, but we will still suffer in most countries from high unemployment and, therefore, it is too early to implement the exit strategies. However, we need to discuss them and we need to have a plan to do that, if we want to have a sustainable economy to give to future generations.
Finally, on climate change, we have not lowered our ambitions. The Swedish Presidency, the Commission and many others work day and night. We convince, we negotiate, we argue, we try to drag our partners with us and we try to get them on board. There have been numerous meetings, and there are still meetings left, even if there are only 25 days left to Copenhagen.
It is true that there is awareness globally and that lots of things are happening in many countries all over the world. That is encouraging, but it is not enough if we want to respect the 2 °C target.
We do not have all the pieces of the puzzle in order to achieve a legally binding deal: that is a fact. I deplore it, but it is a fact. We can say that we still strive for it, we still do, but it will not happen because several partners say that they are not ready to take this step yet. Europe is still in the lead, and we still keep on working for a very ambitious agreement with a clear framework which includes all partners and a timetable for concluding the negotiations. The aim is to replace Kyoto with a binding agreement. I wish to thank Parliament for the work it is doing on this at present as well the work it will have to do after Copenhagen.
Europe is still in the lead. We will keep on being in the lead. We have the highest ambitions, so far. We have confirmed the Commission's estimates and are backing them. We are ready to play our part. There will be a global distribution key based on emissions and the ability to pay. We have a working group looking at the internal burden-sharing. However, the Member States did not feel ready yet to reveal the exact figures that we will pay. This is because we want to keep on putting pressure on other countries because they should also pay for this as it is in their interest.
So, we will spend every waking minute working on this. We thank you for the encouragement and look forward to working together with Parliament on this and other issues.
Since the Swedish minister has spoken in French and English, I ought to speak in Swedish.
(SV) Madam President, I will attempt to speak Swedish and say something about an important point that has been raised here today, namely how the text of the new treaty is related to the reality that we want to change, how the text of the new Treaty of Lisbon is to guide us and give us the tools we need to take decisions on how to combat climate change, how to deal with the economic crisis and what follows in its wake, namely unemployment and social problems, and how to tackle migration problems and other issues that are high on our agenda.
That is how these things link in, just as Mr Barnier said earlier. This is, of course, linked to the implementation and execution and to who we appoint as our representatives in the Commission and, of course, as leaders in the top posts that are now to be filled. As you know, it is the case, at least in Swedish, that the 'right man in the right place is often a woman' and I believe that applies in this instance, too. Thankfully, I know that I have the Commission President's support when I say that the procedure that is to follow now is, of course, very important from a democratic point of view. It is also the Member States' opportunity to show that they are not merely paying lip service to this, but that they do indeed have competent, capable candidates who are women and who they are prepared to put forward.
Otherwise, those of us who constitute the majority of the EU's population will become a minority when it comes to taking democratic decisions. Just as Václav Havel has written and said many times, democracy is not something that has, once and for all, and irrevocably fallen from the sky, democracy is something we need to maintain and continually fight for again and again. We have, of course, worked closely with the Swedish Presidency and I would like once again, both on my own behalf and on behalf of the Commission, to express my thanks for the hard work that I know the Swedish Presidency has put in, including in preparation for what is now to be implemented.
As Mr Barroso said earlier, the Commission has today taken a decision on the first measures that we are to be responsible for, namely the citizens' initiative. We will begin with a broad round of consultations when we will send out a green book containing ten questions. If we can get a good number of responses to this by the end of January, we hope, after a quick debate, including here in Parliament, to be able to have the new citizens' initiative in place and ready to be implemented by the end of next year. This is, of course, a good example of how we can use the new sections of the Treaty of Lisbon and the new possibilities that it provides to give citizens a stronger voice and greater influence.
The climate issue and the climate negotiations have already been mentioned by a good many people here and by the Minister for European Affairs. Naturally, the greatest strength we have is to speak with one voice and to continue to insist on a strong and, of course, binding agreement. We will, of course, be able to look at the form of the agreement when we know what our partners are bringing to the table in terms of offers and counteroffers. Finally, I hope, of course, that we will continue to cooperate closely on the implementation of the Treaty of Lisbon. This work must start now, both here and in the Commission, and I will gladly present Parliament's views on how the Commission's work is to be organised to Mr Barroso, too. Once again, we are the guardians of the treaty and we will, of course, ensure that we follow the treaty to the letter.
(Applause)
The debate is closed.
Written statements (Rule 149)
The implementation of the legislation on trading pollutant emission certificates incurs costs which will be allocated in different ways in each country, according to the economic model in that country. Some countries already have a wider range of options enabling them to cut emissions without any significant increase in energy prices. The countries which are still going through processes for restructuring the energy sector would feel the impact of these measures disproportionately at consumer level, in relation to their ability to pay the costs of the changes. A country which has a large proportion of wind energy in its energy mix has taken the liberty to invest in renewable energy resources when it has already developed, causing pollution in the process. On the other hand, a country which still depends, to a large extent, on coal-based energy production is facing a technological gap which it needs to bridge, while also reducing its pollutant emissions. Eastern European countries are in the latter situation. For this reason, I believe that the decision on financing the battle against climate change must take this factor into account and exclude the countries from the last accession rounds from paying certain taxes which would impose an excessive burden on these economies.
At the moment, the European Council is devoting particular attention to the European Union's economic and financial situation. The global financial crisis has hit Europe's states, citizens and businesses extremely hard. As the situation regarding unemployment in Europe is expected to continue to deteriorate, an ongoing commitment must be made to dynamic labour market policies. The European Commission has forecast an unemployment rate of 10.25% across the 27 Member States. The Council and Commission must continue their efforts on devising recovery strategies in cooperation with the European Parliament and Member States by implementing the European Economic Recovery Plan.
When setting deadlines for the governments to discontinue their anti-crisis strategies, the situation and commitments of each Member State must be taken into account separately. In Romania's case, the agreements with the European Union and International Monetary Fund are planned to cover 2009 and 2010. Consequently, any discontinuation of this financial support will disrupt the anti-crisis programme which Romania has launched. It is regrettable that the instability caused by blocking the parliamentary majority in Romania (PSD (Social Democratic Party) + PC (Conservative Party), PNL (National Liberal Party), UDMR (Democratic Union of Hungarians in Romania)) raises doubts over the receipt of the third tranche from the IMF.
Following the negotiations at the European Council of 29 and 30 October and the decision of the Czech Constitutional Court of 3 November, the President of the Czech Republic, Václav Klaus, has signed the Treaty of Lisbon.
The treaty will now be able to enter into force, providing the institutions with a High Representative for Foreign Affairs and with a stable President of the Council for two and a half years. The structure of the new Commission, like the choice of figures who will occupy the posts of President of the Council and High Representative for Foreign Affairs, are crucial.
The choice of President of the Council is crucial since it is he or she who will embody Europe for two and a half years. Moreover, at a time of globalisation and of power struggles between continents, the choice of High Representative for Foreign Affairs is of undeniable strategic importance.
On 19 November, an extraordinary European Council will meet to negotiate the nominations. We are at a turning point in European history. The choices that you make, Heads of State or Government, will determine the Europe that you want in the future. Therefore, be ambitious, because Europe must be dynamic, proactive, effective and political if we want it to continue to progress.
I welcome the firm commitment shown by the EU Heads of State or Government during the European Council last month to go on leading the fight against climate change.
European leaders have endorsed the estimate that, by 2020, the total costs of mitigation and adaptation in developing countries could amount to around EUR 100 billion annually. The EU has strengthened its negotiating position by reaching an agreement on the funding required to help developing countries and, in particular, the poorest countries. However, I am concerned by the fact that no clear decision has been made on the EU's contribution and each Member State's share of the total burden, taking into account each country's ability to pay. For the Copenhagen conference to succeed, it is vital that a political agreement is reached that covers the most important points more amply, particularly with regard to the commitments to be taken on by all concerned.
in writing. - Our European leaders failed yet again to break the deadlock in the negotiations for the conference in Copenhagen. Of course, this summit was spun in the media as a success when, in truth, we got nothing but waffle. Our European leaders had the chance to make a just and credible offer of financing to the developing world to cover the costs of climate change, which is affecting their countries the most, but which is caused by us in the developed world. This summit did not meet the standard set by the Committee on the Environment, Public Health and Food Safety of this Parliament and by civil society around the world, which have called for no less than EUR 30 billion to be pledged by the EU and, crucially, for a firm commitment that this would be new and additional to existing overseas development aid.
Copenhagen or no Copenhagen, climate change will be with us for decades to come. This is the biggest test so far of the 21st century. We must reach a legally binding agreement in Copenhagen, and for that, we need from our European leaders real political courage and less of the waffle.
At a time when Europe has finally managed to overcome the treaties crisis in which it was embroiled and the Treaty of Lisbon has, at last, been ratified by the 27 Member States, I welcome the fact that there is a new legal and institutional framework that will allow the way the Union functions to be tailored in line with its current size, through consolidating Parliament's powers and focusing specifically on the role of national parliaments in European integration.
It is the moment we have been waiting for and, with the Treaty of Lisbon having been approved, it is an opportunity for the Union, now that it has its new institutional framework, to commit to the main tasks it will have to perform in the immediate future. At this point, I must point out the action that is expected from the European Union to combat the crisis, to stimulate the economy, to strengthen market confidence, with a particular emphasis on improving the level of unemployment in Europe. Now that we are seeing tentative signs of economic recovery, we must, then, focus our efforts on stimulating the European economy, paying special attention to the primary and secondary sectors - with a particular emphasis on agriculture - which have been badly affected by the crisis, and the creation of a European supervision structure.
Once again, the main priority at this European Council was, regrettably, to adopt the conditions guaranteeing the entry into force of the so-called Treaty of Lisbon by the end of 2009, in other words, to adopt positions enabling swift ratification by the Czech Republic. The main concerns of the leaders of the European Union are the institutional issues that allow for quicker progress in the capitalist, federalist and militaristic integration of the European Union.
Issues concerning the economic, financial and social crisis therefore took a back seat. Indeed, the little progress that was made is a result of great pressure from important sectors in several Member States, of which the milk crisis is an example. Even here, the Council only went as far as increasing the budget for 2010 by just EUR 280 million.
However, the proposals just tabled by the European Commission following on from the Council's guidelines are very worrying, in terms of both the excess deficit and the announcement to raise the retirement age. Instead of a response to the serious social problems of poverty and unemployment, what they are proposing are measures that will exacerbate the social situation and the glaring inequalities that already exist.
in writing. - The Council meeting was crucial for the European Union, for it cleared away the last obstacle to the entry into force of the Lisbon Treaty. However, I warn all of us not to consider it as a result per se. We are only halfway: now we have to get used to the new institutional framework. When it comes to adaptation, the Parliament is well on track, as it has already worked on its Rules of Procedure and has debated the installation of new institutions, such as the European External Service. The next step is to set up a Commission which shows leadership and portrays our values. Therefore, I urge Member States to nominate competent, qualified people, and to make an effort to have a gender-balanced Commission. Equally, we need to choose the top leaders as soon as possible, and not to waste time. There is no time to be lame ducks. If we consider ourselves as a carrier of universal values, we need leaders now who are capable of representing them credibly - for example, in Copenhagen, where nations will be negotiating the near future of mankind, and Europe will need all its talent, responsibility and generosity to reach an agreement.
First of all, I welcome the ratification of the Treaty of Lisbon by the Czech Republic. The coming into force of the Treaty of Lisbon on 1 December and the new interinstitutional relations provided for by it will enable the European Union's representatives to manage more efficiently both the repercussions of the economic and financial crisis and negotiations in Copenhagen on combating climate change. The signs of economic recovery need not entail immediate withdrawal of the support policies as this could have an adverse effect on the economy in the long term. I also hope that Member States reach agreement on devising a coordinated strategy for withdrawing the incentive measures when the right moment arrives for this. We are also expecting a future agreement on a package of proposals for setting up a new financial supervisory structure for the European Union. Last but not least, we should not forget that Europe's citizens will now look even more towards a consolidated Europe and will expect the EU to improve the employment situation in the coming years. This is why European institutions must promote new dynamic labour market policies as soon as possible.
I wish to express my support for the positions adopted by the European Commission and European Council highlighted in the documents presented. The Copenhagen conference is approaching and the EU must play a vital role in negotiating a comprehensive and ambitious global agreement for combating climate change.
The European Council's conclusions mention the finances required, both at a global and European level, to combat the adverse effects of climate change, such as drought, fires and flooding, which result in so many victims and such great losses every year.
I believe that the EU must provide financial support as consistently as possible for measures taken by Member States with regard to irrigation, building dams, forestation and encouraging the production of renewable energy sources, such as solar, wind, biofuels and hydro. We have also noticed a great need for financial support from the EU at local authority and private individual level where the necessary funds are not available for making buildings more energy efficient. The EU must continue to devote greater attention to this aspect so that citizens remain at the heart of European policies.
What happened a few days ago at the summit of the European Council is outrageous and shakes all faith in the community of values so often emphasised by the EU. The EU wanted to make President Klaus sign at any price, even by indirectly giving its approval to historical injustice. On the basis of the Beneš Decrees, up to 1947 around 2.9 million people were declared enemies of the state and expelled purely on the basis of their nationality. As a result, around 230 000 people met a tragic death. The decrees do not judge people on the basis of specific crimes they have committed; the starting point is purely ethnic origin. Today, we would call this ethnic cleansing, something that should, in fact, be openly rejected by all of the Member States. From a legal point of view, the displaced people were denied the right to the presumption of innocence, a proper trial and appropriate compensation for expropriation. Felix Ermacora, professor of international law and former UN rapporteur, even came to the conclusion in his 1991 legal report that the expulsion was tantamount to genocide. In spite of all this, and without any objective justification, President Klaus was granted a derogation in order to ensure the non-application of the EU Charter of Fundamental Rights. However, this 'footnote' will not enter into force until Iceland or Croatia ratifies the treaty. Claims for compensation could be made during this window of opportunity.
The EU's unilateral action is not sufficient, even though it is at the forefront of the fight against climate change.
It will not be possible to conclude a global agreement on reducing and adapting to the effects of climate change without the involvement of the developing countries, especially the most advanced among them. The effects of climate change are already having an impact on the development of these states: drought, flooding, natural disasters, desertification, with all the economic and social repercussions they entail.
Any action to reduce the effects and adapt to the situation requires a robust mechanism to be in place for measuring, reporting on and verifying developments, along with a properly managed fund comprising public and private finances.
These combined efforts will help achieve the targets for cutting greenhouse gas emissions, developing a sustainable economy and creating green jobs.
Mr Barroso will soon be assigning portfolios to the new commissioners. I hope he will not make a glaring error, such as he did during the last parliamentary term, when he proposed as Commissioner for Justice a candidate with a 19th-century mentality, a Catholic fundamentalist, male chauvinist and homophobe. At the time, the European Parliament did not allow the Commission to be compromised in this way. I trust Parliament will not have to intervene again.
In accordance with Mr Barroso's declarations, the portfolios should be allocated while maintaining the golden principle of balance. The Commission should be decidedly more social, and the Commissioners should be competent. Mr Barroso does not have to worry about re-election now, so he can concentrate his efforts on tackling the crisis and on the social aspects of his programme. To this end, it is essential to entrust the economic and social portfolios to Commissioners from our socialist political family.
If the Commission is not balanced with respect to gender, it will be a sign that there is no true equality. It is high time for the continually unfulfilled ideal of the equality of women and men to be made a practical reality. It is men who have been elected to the highest positions in the European Union (President of the European Parliament and President of the European Commission). This, unfortunately, is overt promotion of discrimination against women. It is time to change this, and to make EU law banning all discrimination a reality at last. It is time for women! It will be easy to find suitable candidates among the 250 million dynamic, bold and strong female citizens of the European Union, and this includes female candidates for the positions of President of the European Council and High Representative for Common Foreign Policy.